This appeal is from a conviction and sentence for selling intoxicating liquors for beverage purposes. The case was consolidated and tried in the court below with another case against the same defendant for transporting intoxicating liquors for beverage purposes, which case bears No. 27104 on our docket and this day decided, ante, p. 555, 104 So. 366.
The present appeal presents the sole question considered in said case No. 27104, and for the reasons therein assigned the conviction and sentence herein are affirmed. *Page 557